Citation Nr: 0005081	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, to include the issue of the proper 
creation of the overpayment.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for post-traumatic stress disorder will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 decision by 
the Committee on Waivers and Compromises of the New York, New 
York RO, which denied the appellant's request for waiver of 
recovery of an overpayment of improved pension benefits on 
the basis that recovery would not be against equity and good 
conscience.  This case was before the Board in July 1997 when 
it was remanded for additional development.


REMAND

In February 1993, the RO's Committee on Waivers and 
Compromises found that the overpayment in this case was 
created as the result of the fact that the veteran failed to 
inform VA that he had been incarcerated in September 1989, 
for conviction of a felony, and continued to received pension 
benefits until October 1992.  However, the Board notes that 
at the time of his conviction in August 1989 and the 
resulting incarceration, the veteran was also entitled to 
disability compensation for a skin disorder, evaluated as 30 
percent disabling.

As noted in the July 1997 Remand, applicable regulations 
provide that any person who is entitled to disability pension 
and who is incarcerated in a Federal, State, or local penal 
institution for a period in excess of 60 days for conviction 
of a felony or misdemeanor, shall not be paid such 
compensation for the period beginning on the 61st day of such 
incarceration and ending on the day such incarceration ends.  
38 C.F.R. § 3.666.  However, if an imprisoned veteran is 
entitled to a lesser rate of disability compensation, it 
shall be awarded as of the 61st day of imprisonment in lieu 
of the pension the veteran was receiving if the veteran has 
neither spouse nor child.  38 C.F.R. § 3.666 (d).  Where a 
veteran is imprisoned for a felony committed after October 7, 
1980, the amount of compensation received while incarcerated 
may not exceed the monetary equivalent of a 10 percent 
disability rating if the service-connected disability is 
rated at 20 percent or more.  38 U.S.C.A. §§ 1114(a), 
5313(a), (d); 38 C.F.R. § 3.665(d).  It is to be emphasized 
that the provisions of 38 C.F.R. § 3.665(a) are applicable 
when the felon leading to conviction was committed after 
October 7, 1980.  

A report of contact dated in November 1980 indicates that the 
veteran was under investigation by the police as a suspect in 
multiple felonies at that time.  In the July 1997 Remand, the 
Board directed the RO to determine, from public records, the 
date on which the felony or felonies resulting in the 
veteran's incarceration were committed.  The evidence of 
record does not reflect that the RO attempted to obtain this 
information from public records.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the July 1997 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should determine, from public 
records the date on which the felony(s) 
resulting in the veteran's incarceration 
was committed.

2.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the veteran with a SSOC and be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



